Gustave Arthur Rener II v. Commissioner.Rener v. CommissionerDocket No. 73040.United States Tax CourtT.C. Memo 1959-108; 1959 Tax Ct. Memo LEXIS 138; 18 T.C.M. (CCH) 482; T.C.M. (RIA) 59108; May 26, 1959*138  Tax Court rules: Deficiency determined by the Commissioner: Burden of proof. - Taxpayer claimed a deduction for a loss of $3,081.69 on his 1954 return. The Commissioner disallowed the loss because of a lack of substantiation and determined a deficiency. The Tax Court sustained the Commissioner since taxpayer offered no testimony at the trial, or other evidence, which would tend to show that the Commissioner's action was erroneous.  Gustave A. Rener II, pro se, 19321 Alwar, Detroit, Mich. Robert W. Siegel, Esq., for the respondent.  WITHEYMemorandum Opinion WITHEY, Judge: The respondent determined a denciency in petitioner's income tax for 1954 in the amount of $623.83. The deficiency resulted from respondent's disallowance of a deduction claimed by the petitioner for a loss in the amount of $3,081.69. The respondent disallowed the deduction because of a lack of substantiation. At the trial the petitioner appeared but offered no testimony or other evidence tending to show that the respondent's action was erroneous. The respondent's action therefore must be sustained. Decision will be entered for the respondent.